                    Case 1:17-cv-02190-PAE Document 68 Filed 01/15/19 Page 1 of 5

      ANDERSON KILL P.C.
                                                                                Attorneys and Counselors at Law

       1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
      TELEPHONE: 212-278-1000 • FAX: 212-278-1733
                                                                                             Jeremy E. Deutsch, Esq.
                                                                                          jdeutsch@andersonkill.com
                                                                                                       212-278-1172



       VIAECF                                                                               January 15,2019
      Hon. Paul A. Engelmayer, U.S.D.J.
      United States District Court for the Southern District of NY
      Thurgood Marshall United States Court
      40 Foley Square, Court Room 1305
      New York, NY 10007

                      Re:    COR Clearing, LLC v. First Standard Financial Co., LLC
                             Case No.: 17 CIV. 02190 CPAE)

       Dear Judge Engelmayer:

              We are counsel for Plaintiff COR Clearing, LLC ("COR"). We write in reply to Defendant
      First Standard Financial Co., LLC's ("First Standard") opposition to COR's application for an
      award of legal fees and expenses ("Opposition").

               First Standard does not contest the reasonableness of the hourly rate charged for the legal
      services that Anderson Kill P.C. ("AK") attorneys performed on behalf of COR in connection with
      the action. Instead, First Standard baselessly asserts that AK's billing entries are inflated and
      attempts to arbitrarily reduce the legal fees and expense sought in COR's application by 60%. The
      Court should reject First Standard's Opposition for the following reasons: (1) COR took a more
      reasonable and cost-effective strategy in prosecuting this action by pursuing liquidated damages,
      rather than actual damages; (2) First Standard caused COR to incur legal fees in connection with
      this action by asserting 19 meritless Affirmative Defenses that First Standard chose to abandon on
      the eve of trial and only after forcing COR to conduct extensive discovery and fully prepare and file
      its detailed pretrial submissions pursuant to Court's Individual Rules and Practice 5 (the "Rules");
      (3) AK has successfully represented COR in connection with this action; (4) Scarinci Hollenbeck,
      LLC's ("SH") representation (or lack thereof) of First Standard is not a suitable comparison for how
      AK should have conducted the prosecution of this case, including the amount of attorneys that AK
      should have used; (5) AK honored the discounted hourly rate to which it agreed with COR, and
      First Standard misstates AK's billing charts; (6) First Standard incorrectly asserts that AK's time
      entries are duplicative and constitute block-billing; (7) First Standard fails to present any authority
      for its conclusory proposition that the $9,544.50 in estimated fees incurred in connection with this
      fee application are unreasonable.

             First, First Standard's Opposition fails to take into consideration (let alone address) that
      while COR's Proposed Judgment seeks liquidated damages in the amount of$630,000.00, COR's
      Amended Complaint sought actual damages, in the alternative, for $3,809,043.00- over six times
      the amount ofliquidated damages. Compare ECF Doc. No. 61 with ECF Doc. No. 11. COR could
      have pursued a more aggressive litigation strategy by seeking actual damages and forcing a trial on
      the merits solely to prove damages, which would have not only increase First Standard's liability

        New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
docs-! 00085809.2
             Case 1:17-cv-02190-PAE Document 68 Filed 01/15/19 Page 2 of 5
Hon. Paul A. Engelmayer, U.S.D.J.
January 15,2019
Page 2

 exposure and net capital risk, but also increased the attorney's fees and expenses incurred in this
 action. Instead, COR took a more reasonable and cost-effective strategy by pursuing liquidated
 damages.

         First Standard even acknowledged COR's "spirit of generosity" in connection with pursuing
 liquidated damages, rather than actual damages. See Exhibit A (Transcript of Final Pretrial
 Conference on January 10, 2018), at P. 23:6-12 (The Court: I would urge you, given the restraint
 that the other side has shown with respect to liquidated damages, you may want to view the fee
 application with the same spirit of generosity, just saying. Mr. Lieberman: Understood.) (emphasis
 added). However, First Standard now seeks to arbitrarily reduce COR's attorney's fees by 60%
 without any explanation as how it arrived at this proposed reduction percentage.

         Second, there is only one party to blame for the attorney's fees and expenses incurred in this
 action. That is First Standard. Had First standard simply admitted to its irrefutable breach of the
 Fully Disclosed Clearing Agreement ("FDCA") at the outset, every dollar in attorney's fees and
 expenses that COR incurred would have been avoided. See Exhibit A, at P. 9:8-9 (The Court:
 "[T]he joint pretrial order certainly gives no basis to believe there's any credible defense to this
 case."). Instead, First Standard filed its Answer, asserting 19 Affirmative Defenses- each of which
 First Standard chose to abandon on the eve oftrial. See ECF Doc. No. 15. By waiving these
 arguments at the very last minute, First Standard forced AK, on behalf of COR, to unnecessarily
 expend tremendous efforts throughout the course of discovery and in COR's detailed pretrial
 submissions to disprove these frivolous Affirmative Defenses.

         For example, First Standard asserted multiple Affirmative Defenses related to the Financial
 Industry Regulatory Authority's ("FINRA") purported disapproval of the FDCA and First
 Standard's need to cancel the FDCA in light of such purported disapproval. See e.g., id., at
 Affirmative Defense 11 and 12. AK conducted various discovery tasks related to these issues,
 which demonstrated that FINRA expressly approved the use of the FDCA and never prohibited
 First Standard from transitioning to COR. See e.g., ECF Doc. No. 40 (Joint Pretrial Order),§ VI.
 (Stipulated Facts), at~~' 23-25; ECF Doc. No. 43 (Proposed Findings of Fact and Conclusions of
 Law), § III. AK also prepared a motion in limine related to the purported statements made by
 FINRA, which First Standard ultimately chose not to oppose despite indicating in the Joint Pretrial
 Order that it intended to elicit testimony concerning such statements. See ECF Doc. Nos. 41-42
 (Motion in Limine); See e.g., ECF Doc. No. 40, § VI.b.1-2. Such tasks unnecessarily drove up legal
 fees for COR in connection with discovery and the preparation of pretrial submissions -the same
 fees that First Standard complains about in its Opposition.

         First Standard asserted multiple Affirmative Defenses relating to the enforceability of the
 liquidated damages provision found in the FDCA (see e.g., ECF Doc. No. 15, at Affirmative
 Defenses 8, 9, 15, 16, 17, 18, 19), which it also chose not to pursue on the eve oftrial. Thus, AK
 was forced to unnecessarily perform legal research related the enforceability of this provision and
 prepare pretrial submissions that clearly refute First Standard's Affirmative Defenses on this issue.
 See e.g., ECF Doc. No. 43, § V.a. First Standard now has the audacity to complain about the fees
 that COR incurred in connection with such legal services, which could have easily been (and should
 have been) avoided.

        First Standard also took the position that it was justified in breaching the FDCA because of
 purported concerns that brokers had in connection with transferring to COR. AK was again forced
 to conduct various discovery tasks to disprove these purported brokers' concerns, address these

 docs-1 00085809.2
                                                                                                    --------~,




             Case 1:17-cv-02190-PAE Document 68 Filed 01/15/19 Page 3 of 5
Hon. Paul A. Engelmayer, U.S.D.J.
January 15, 2019
Page 3

 issues in its pretrial submissions, and file a motion in limine concerning the purported broker
 statements, which First Standard chose not to oppose. See ECF Doc. Nos. 41-42; ECF Doc. No. 43,
 § VI.a.

         Third, COR's successful prosecution of this case warrants the recovery of its reasonable fees
 and expenses. Indeed, '"the most critical factor in a district court's determination of what
 constitutes reasonable attorneys' fees in a given case 'is the degree of success obtained by the
 plaintiff." Severino v. 436 W L.L.C., No. 13-CV-3096 (VSB), 2016 U.S. Dist. LEXIS 195376, at
 *9 (S.D.N.Y. Oct. 28, 2016) (finding "[p]laintiffs degree of success in quantity [was] sufficient to
 warrant the grant of fees requested" where he was awarded 86.74% ofthe amount of liquidated
 damages sought in the parties' joint pre-trial report) (quoting Barfield v. NYC. Health & Hasps.
 Corp., 537 F.3d 132, 152 (2d Cir. 2008). Here, AK has successfully represented COR in
 connection with this action to the point that First Standard has conditionally consented to judgment
 in favor of COR for the entire amount of liquidated damages.

          Fourth, First Standard misleadingly compares the amount of attorneys that AK used to the
 amount of attorneys that SH used in representing First Standard. See Opposition, at P. 4. First
 Standard is comparing apples to oranges. As noted, AK has successfully represented COR in its
 prosecution of this case. On the other hand, it has never been clear whether First Standard was
 sincerely defending this case and acquitting themselves as litigants and members of the Bar.
 Indeed, First Standard not only failed to submit any defenses in the parties' Joint Pretrial Order, but
 it also failed to submit almost every required pretrial submission pursuant to Rule 5. Thus, SH's
 representation of First Standard is not a suitable measure of how AK should have conducted the
 prosecution of this case (or any case for that matter).

         Moreover, Courts in this district will not reduce requested fees "merely because multiple
 counsel were employed," and "employing multiple counsel is not unreasonable per se." See
 Chambless v. Masters, Mates & Pilots Pension Plan, No. 80 Civ. No. 4258 (RLC), 1988 U.S. Dist.
 LEXIS 7486, at *25-26 (S.D.N.Y. July 20, 1988) (citations, quotations, and alterations omitted);
 Williamsburg Fair Hous. Comm. v. Ross-Rodney Hous. Corp., 599 F. Supp. 509, 518 (S.D.N.Y.
 1984) ("Multiple attorneys may be essential for planning strategy, eliciting testimony or evaluating
 facts or law."). Here, AK used an amount of attorneys that was reasonably necessary to
 successfully prosecute this case on behalf of COR.

         Fifth, First Standard incorrectly accuses AK of not honoring its discounted hourly rate to
 which it agreed with COR. This is simply another example of First Standard's extreme inattention
 to detail. As set forth in Exhibit B to my Declaration, AK charged the "COR Rate" for legal
 services performed in connection with this action, and the chart reflects the consistent application of
 the discounted hourly rates for me and Christian V. Cangiano. ld. The Grand Total for "Billed
 Fees," which were calculated using the "COR Rate," amounts to $377,070.00- the exact amount of
 attorney's fees that COR seeks in this application. !d., at P. 11. As set forth in my Declaration,
 "[Exhibit B] also includes customary firm rates for comparative purposes and the fees that would
 have otherwise been billed had those rates been applied." See id, at~ 20 (emphasis added). Thus,
 the "Firm Rate" is only included to illustrate the financial impact of the discounts; it does not reflect
 the rate that was charged to COR for AK's services, as First Standard incorrectly contends.

        Sixth, First Standard's Opposition operates under the erroneous assumption that every task
 must be completed in a single day, as First Standard complains that AK billed for related tasks on
 consecutive days. See e.g., Opposition at PP. 3, 4, 5. However, it is entirely reasonable to expect

 docs-1 00085809.2
              Case 1:17-cv-02190-PAE Document 68 Filed 01/15/19 Page 4 of 5
Hon. Paul A. Engelmayer, U.S.D.J.
January 15,2019
Page4

 that certain tasks take more than one day to complete, such as the preparation of detailed pretrial
 submissions pursuant to Rule 5 or the preparation for depositions. These entries do not reflect
 duplicative work. Instead, they simply reflect that the respective timekeeper commenced work on a
 given task on one day, and continued working on that task the following day.

         Seventh, First Standard also incorrectly asserts that where there are two billing entries on the
 same day for a similar task, those entries are duplicative. A close reading of these entries shows
 that they are not duplicative. For example, First Standard identifies two entries on March 15,2017.
 See Opposition, at P. 3. In one entry, the timekeeper states: "Drafting complaint against First
 Standard; review document re same." See Declaration, at Exhibit B, P. 1. In the other entry, the
 timekeeper states that, in addition to drafting the complaint, he, inter alia, conducted "additional
 legal research" and had discussions with another attorney.

        First Standard complains about same-day entries on June 1, 2018 related to communications
 between AK and SH. However, First Standard does not dispute that AK and SH had multiple
 communications that day, and the timekeeper's entries reflect those multiple communications.
 Similarly, the August 22,2018 entries concerning communications between AK and COR relate to
 multiple communications that occurred on that day, and the timekeeper's entries reflect those
 multiple communications.

         First Standard also complains that entries are duplicative where two attorneys bill time for
 conducting the same task, such as attending the Case Management Conference on August 21, 2018.
 However, as discussed, COR is entitled to have more than on attorney representing it in this action.
 See Hutchinson v. McCabee, 95 Civ. 5449 (JFK), 2001 U.S. Dist. LEXIS 11927, at *10 (S.D.N.Y.
 Aug. 15, 2001) ("[P]arties are not barred from receiving compensation for work performed by 'an
 extra lawyer sent into court to observe and assist.'") (citations and alterations omitted).

         Eighth, First Standard asserts in conclusory fashion that AK's time entries include "block-
 billing." However, First Standard fails to identify any entry that illustrates purported block-billing
 or how such entries make it "difficult for the Court to assess the reasonableness of the billing."

         Ninth, First Standard incorrectly contends that: "Billing timekeeper SW billed 14.1 hours
 totaling $4,159.50 for conducting document review of what they allege in their application to be
 1,262 documents totaling 11,535 pages, meaning that it took SW more than 13 minutes per page to
 complete this document review." See Opposition, at P. 3. First Standard's calculation is inaccurate,
 as this amounts to 4.4 seconds per page reviewed (i.e., 50760 seconds I 11,535 pages).

           Tenth, First Standard cites to no authority to support the conclusory proposition that the
  $9,544.50 in estimated fees incurred in connection with this fee application are "shockingly
  inflated." To the contrary, Courts in this District have awarded fees in connection with such
  applications that equate to 24% of the total attorney time claimed in the respective application. See
  Declaration, at~ 18. Moreover, COR is not even seeking the fees associated with preparing this
  letter or the fees incurred in connection with appearing at the Final Pretrial Conference on January
  10, 2018. Accordingly, the fees incurred in connection with this application are reasonable.

        Based on the foregoing, the Court should reject First Standard's Opposition and Award
 COR its reasonable fees in the amount of$377,070.00 and its expenses in the amount of
 $13,710.43, as well as the fees and expenses incurred in connection with its application, which are
 estimated to amount to $9,544.50. First Standard chose to put COR to its proof. When COR

  docs-1 00085809.2
             Case 1:17-cv-02190-PAE Document 68 Filed 01/15/19 Page 5 of 5
Hon. Paul A. Engelmayer, U.S.D.J.
January 15,2019
Page 5

 ultimately succeeded in calling First Standard's bluff, First Standard capitulated. First Standard
 must now bear the consequences of that decision.

                                                      Respectfully submitted,

                                                    ANDERSON KILL PC

                                                    By:     /s/ Jeremy E. Deutsch
                                                          Jeremy E. Deutsch
                                                          1251 Avenue of the Americas
                                                          New York, NY 10020
                                                          Telephone: (212) 278-1172
                                                          Facsimile: (212) 278-1733
                                                          E-mail: jdeutsch@andersonkill.com

                                                          Attorneys for Plaintiff COR Clearing, LLC


 cc:     Paul A. Lieberman, Esq. (via ECF)

 Enclosure




 docs-1 00085809.2
